DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,842,459 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

4.           In response to the Office action dated on 10/04/2021 the Amendment has been received on 12/22/2021.

             Claim 6 has been newly added.
             Claims 1-6 are currently pending in this application.

Response to Arguments

5.         Applicant’s arguments, see pages 4-7, filed on 12/22/2021, with respect to claims 1-4 have been fully considered and are persuasive.  Claims 1-4 have been amended and terminal disclaimer have been filed to overcome the rejections provided in the previous Office action. Therefore, all the previous rejections of claims 1-4 have been withdrawn. 
6.       Applicant’s arguments, see pages 4-7, filed on 12/22/2021, with respect to the rejection of claim 5 under 35 U.S.C. 102(a)(2) as being anticipated by Ubukata et al. (US PAP 2017/0290921 A1) have been fully considered and are persuasive. Claim 5 has been amended to overcome the rejections provided in the previous Office action. Therefore, all the previous rejections of claim 5 have been withdrawn. However, upon further consideration, necessitated by amendment, a new ground(s) of rejection is made in view of Yachi (US PAP 2019/0250109 A1).

EXAMINER’S AMENDMENT

7.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Mr. Alfred W. Froebrich (Reg. No. 38,887) on February 16, 2021.
8.       The application has been amended as follows: 
          Claim 6: in line 1, change a recitation “The radiographic imaging control method, wherein the step of notifying is performed” to -- The radiographic imaging control method according to claim 5, wherein the step of notifying is performed--.

Claim Rejections - 35 USC § 102

9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.       Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yachi (US PAP 2019/0250109 A1).
               With respect to claim 5, Yachi teach a radiographic imaging control method (see abstract; Figs. 1-12; paragraphs 0006, 0007, 0024, 0028, 0045, 0048, 0050, 0052, 0057 and 0058; claims 1, 9, 10 and 14), comprising: 

    PNG
    media_image1.png
    489
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    714
    media_image2.png
    Greyscale
performing time measurement  by a measurement unit (521) with a first timer (106) in conjunction with an x-ray radiation emission apparatus (100/110) to periodically generate first time measurement information (see paragraphs 0045, 0048, 0050, 00520057 and 0058; claims 1, 9, 10 and 14), performing time measurement with a second timer (122) in conjunction with a radiographic imaging apparatus (101) to periodically generate second time measurement information, and notifying an abnormality (transmits a message; see a paragraph 0052) of the first timer (106) or the second timer (122) (see paragraphs 0045, 0048, 0050, 00520057 and 0058; claims 1, 9, 10 and 14), calculating 

    PNG
    media_image3.png
    493
    715
    media_image3.png
    Greyscale
correction value and outputting corrected measurements in order to provide user with capabilities of executing a plurality of types of correction processing having different correction periods; and a selecting unit configured to select, from the plurality of types of correction processing, correction processing to be executed by the correction unit, based on an operating state of the radiographic apparatus (see paragraphs 0045, 0048, 0050, 00520057 and 0058; claims 1, 9, 10 and 14).
          With respect to claim 6, Yachi teach thee radiographic imaging control method according to claim 5 (see abstract; Figs. 1-12; paragraphs 0006, 0007, 0024, 0028, 0045, 0048, 0050, 0052, 0057 and 0058; claims 1, 9, 10 and 14), wherein the step of notifying is performed by at least one apparatus of the hardware processor of the x-ray radiation emission apparatus (100/110) and the radiographic imaging apparatus (101) (see abstract; Figs. 1-12; paragraphs 0006, 0007, 0024, 0028, 0045, 0048, 0050, 0052, 0057 and 0058; claims 1, 9, 10 and 14).

Allowable Subject Matter

12.       Claims 1-4 are allowed.
13.       The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claim 1, the most relevant prior art, Yachi (US PAP 2019/0250109 A1), teach a control system (see abstract; Figs. 1-12; paragraphs 0006, 0007, 0024, 0028, 0045, 0048, 0050, 0052, 0057 and 0058; claims 1, 9, 10 and 14), comprising: 

    PNG
    media_image1.png
    489
    704
    media_image1.png
    Greyscale
an x-ray radiation emission apparatus (100/110) that generates x-ray radiation (111) (see Fig. 1); and a radiographic imaging apparatus(101) that generates image data by receiving x-ray radiation (see Fig. 1), wherein a first apparatus of the x-ray radiation emission apparatus (100/110) and the radiographic imaging apparatus (101) includes (see abstract; Figs. 1-12; paragraphs 0006, 0007, 0024, 0028, 0045, 0048, 0050, 0052, 0057 and 0058; claims 1, 9, 10 and 14) a first timer (122) that performs time measurement in conjunction with the first apparatus to periodically generate first time measurement information, and at least one apparatus of the x-ray radiation emission apparatus and the radiographic imaging apparatus comprises (see abstract; Figs. 1-12; paragraphs 0006, 0007, 0024, 0028, 0045, 0048, 0050, 0052, 0057 and 0058; claims 1, 9, 10 and 14): a hardware processor (120) that notifies an abnormality of the first timer (122) provided in the at least one apparatus (see abstract; Figs. 1-12; paragraphs 0006, 0007, 0024, 0028, 0045, 0048, 0050, 0052, 0057 and 0058; claims 1, 9, 10 and 14) but fail to explicitly teach or make obvious a second apparatus of the x-ray radiation emission apparatus and the radiographic imaging apparatus includes a second timer that performs time measurement in conjunction with the second apparatus to periodically generate second time measurement information as claimed in combination with all of the remaining limitations of the claim.
           Claims 2-4 are allowable by virtue of their dependence.

Conclusion

14.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ubukata et al. 2017/0290921 A1) teach a radiographic imaging control method, comprising (see abstract; Figs. 1-7; paragraphs 0023-0029, 0074-0076 and 0098): performing time measurement in conjunction with an X-ray radiation emission apparatus (50) to periodically generate first time measurement information, performing time measurement in conjunction with 
    PNG
    media_image4.png
    511
    519
    media_image4.png
    Greyscale
a radiographic imaging apparatus (1) to periodically generate second time measurement information, and notifying an abnormality of the first or second timer (see paragraph 0076). 
15.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./     February 17, 2022